Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about May 19, 2008, which denied respondent’s motion to vacate orders of disposition entered on or about January 17, 2008, terminating her parental rights to Jose, Christine, Cynthia and Yesenia, and transferring guardianship and custody of the children to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs. Orders, same court and Judge, entered on or about May 23, 2008 and on or about July 29, 2008, which terminated respondent’s parental rights to Myra and Shakira and to Jaynices, respectively, and transferred guardianship and custody of the children to the Commissioner of Social Services and petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
Respondent failed to demonstrate a reasonable excuse for her absence from the dispositional hearing that resulted in the *519termination of her parental rights to Jose, Christine, Cynthia and Yesenia and a meritorious defense to the proceeding (see Matter of Jones, 128 AD2d 403 [1987]). Her proffered excuse— that she was confused about the time of the hearing—was not reasonable, particularly in light of her history of failing to appear at scheduled proceedings. The defense that respondent stated she intended to offer was the very defense that had been rejected at the fully contested dispositional hearing regarding Myra, Shakira and Jaynices.
Family Court properly denied respondent’s request for an adjournment of the dispositional hearing that resulted in the termination of her parental rights to Myra, Shakira and Jaynices, since respondent’s need for an adjournment arose from her own conduct (see Matter of Steven B., 24 AD3d 384, 385 [2005], affd 6 NY3d 888 [2006]). Concur—Gonzalez, EJ., Saxe, McGuire, Acosta and Roman, JJ.